Title: 1783. January 23. Thursday.
From: Adams, John
To: 


       Mr. Whitefoord made me a Visit. He said it was the fatal Policy of the Earl of Chatham, in supporting the K. of Prussia against the House of Austria, that had given an Austrian Queen to France. That the French had contrived too to marry the Kings two Brothers to Princesses of Savoy, by which they had damped the Zeal of another of the Allies of England the King of Sardinia.
       I told him the Story of my Correspondence with the C. de Vergennes in 1780, about communicating my Mission to Lord G. Germain. He said if I had followed my own Opinion, and written to his Lordship and published the Letter, it would have turned out the old  Ministry. I told him I was restrained by a Requisition from the King. Besides the Defeat of D’Estaing and Langara, had turned the Heads of the People of England at that time.
      